UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7665


STEPHEN NIVENS,

                    Plaintiff - Appellant,

             v.

MARSHALL TROWBRIDGE HENSLEE; JESSICA R. BANCROFT; THE
PUBLIC DEFENDERS OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:20-cv-02898-SAG)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Stephens Nivens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen Nivens appeals the district court’s order dismissing with prejudice his 42

U.S.C. § 1983 complaint under 28 U.S.C. § 1915(e)(2)(B). Although we discern no

reversible error, we conclude that the court should have dismissed the malpractice claim

without prejudice. See Darcangelo v. Verizon Commc’ns, Inc., 292 F.3d 181, 196 (4th Cir.

2002) (“Ordinarily, when the federal claims are dismissed before trial, even though not

insubstantial in a jurisdictional sense, the state claims should be dismissed without

prejudice as well.” (brackets and internal quotation marks omitted)). Accordingly, we

modify the judgment to reflect a dismissal without prejudice as to the malpractice claim,

and we otherwise affirm for the reasons stated by the district court. Nivens v. Henslee, No.

1:20-cv-02898-SAG (D. Md. Oct. 13, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                             2